NOT PRECEDENTIAL
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                   No. 11-4132
                                  _____________

    HEALTH AND BODY STORE, LLC; HOTHEADZ INTERNATIONAL, INC.,
                                             Appellants

                                         v.

       JUSTBRAND LIMITED; JUSTIN SILVERMAN; BRANDON SINGER,

                                 _______________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                (D.C. No. 11-cv-6638)
                   District Judge: Honorable Mitchell S. Goldberg
                                  _______________

                              Argued: March 27, 2012

             Before: FUENTES, SMITH, and JORDAN, Circuit Judges.

                               (Filed: May 11, 2012)
                                 _______________

James J. Ferrelli, Esq.
Duane Morris
240 Princeton Avenue - #150
Hamilton, NJ 08619

Gregory A. Lomax, Esq.
Duane Morris
1940 Route 70 East - #200
Cherry Hill, NJ 08003
Robert M. Palumbos, Esq. [ARGUED]
Duane Morris
30 South 17th Street
United Plaza
Philadelphia, PA 19103
      Counsel for Appellant

Michael D. LiPuma, Esq. [ARGUED]
325 Chestnut Street - #1109
Philadelphia, PA 19106
      Counsel or Appellees
                             _______________

                              OPINION OF THE COURT
                                  _______________

JORDAN, Circuit Judge.

      Hotheadz International, Inc. (“Hotheadz”)1 and Health and Body Store, LLC

(“HBS”) (collectively, “Appellants”) appeal an order of the United States District Court

for the Eastern District of Pennsylvania denying their motion for a preliminary

injunction. The motion sought to preclude Appellees Justin Silverman and Brandon

Singer from independently operating two websites (the “Websites”) that the parties had

used together to conduct an Internet business. For the reasons that follow, we will vacate

the District Court‟s order and remand the matter for proceedings consistent with this

opinion.


      1
         Hotheadz‟s predecessors are Hotheadz of America, Inc. (“Hotheadz Inc.”) and
Hotheadz of America, LLC (“Hotheadz America”). Hotheadz Inc. was formed by Jay
Oxenhorn and Bruce Singer, the father of Appellee Brandon Singer. In 2006, a new
ownership team acquired Hotheadz Inc. and formed Hotheadz America. Thereafter,
Hotheadz America formed Hotheadz, which assumed ownership of Hotheadz America‟s
business assets and took control of its business operations. For ease of reference, we
refer to Hotheadz Inc., Hotheadz America, and Hotheadz collectively as “Hotheadz.”
                                            2
I.     Background

       Hotheadz is in the business of manufacturing and selling products, including hats

and other apparel, designed for use in cold weather. Its distribution channels include flea

markets, kiosk retailers, television shopping channel retailers, and hardware stores. In

January 2005, Hotheadz hired Silverman and Singer as sales trainees. Eventually they

became involved in marketing to Hotheadz‟s kiosk customers.

       A.     The Websites

       In 2007, while employed by Hotheadz, and with Hotheadz‟s permission,

Silverman and Singer began to independently operate an Internet business selling winter

apparel and health products. A majority of the items Silverman and Singer sold were

ones they had purchased from Hotheadz. They operated the Internet business through the

Websites, which were established when Silverman registered the domain names

www.healthandbodystore.com and www.thewarmingstore.com (collectively, the

“Domain Names”) in January and September 2007, respectively. After the Domain

Names were registered, Silverman and Singer put substantial effort into developing the

Websites. They created all of the content on the Websites and paid all advertising costs,

which included Internet advertising services. Eventually, as a result of their efforts, the

Websites earned approximately $55,000.00 to 60,000.00 in gross revenue in 2007,

$150,000.00 in 2008, and $170,000.002 in 2009.3




       2
       Although Silverman testified that the Websites generated approximately
$180,000.00 in 2009, his accounting records state that they earned $170,000.00 in 2009.

                                              3
       B.     The Parties Discuss a Joint Venture

       In late 2008, Hotheadz‟s Chief Executive Officer, Jeff Zelenko became concerned

that Silverman and Singer were devoting too much of their time at work to improving

their Internet business. When he approached them to discuss the issue, Zelenko informed

them that “they [had] a choice” to either “contribute the ... [Websites] into …

[Hotheadz‟s] business” and they could “work out some sort of a deal” with Hotheadz, or,

they could “leave [Hotheadz]” and continue to run their business independently. (App. at

549.) Zelenko also claimed that he offered Silverman and Singer the opportunity to

create a joint venture with Hotheadz. According to Zelenko, Hotheadz proposed: (1) that

it would own a 75% interest in the joint venture and that Silverman and Singer would

collectively own a 25% interest; (2) that it would provide “complete financial support for

… the growth of the [new] business”; and (3) that it would “offer its infrastructure to

manage the [new] business day in and day out.” (Id.)

       When Zelenko explained his proposal to Silverman and Singer, he did not

expressly ask them to transfer ownership of the Websites to Hotheadz, and there is no

written documentation containing such an agreement.4 Nevertheless, although Silverman

and Singer did not explicitly agree to the terms Zelenko proposed for a joint venture,

       3
         During this period, Hotheadz also owned a website called www.hotheadz.net,
but, according to Hotheadz itself, the website was “undeveloped,” and “did a very
minimal amount of volume.” (App. at 546.)
       4
        Silverman testified that he specifically refused to transfer ownership of the
Domain Names unless the parties reached “a full agreement that outlined how this new
proposed business would have run,” and made clear that “[o]nce [the parties] came to an
agreement, that [the Websites were] going to be [his] contribution to the business.”
(App. at 855.)
                                             4
they did begin to operate the Websites with Hotheadz in the latter part of 2009.

       Before September 11, 2009, and sometime after the first discussion of a possible

business arrangement, Zelenko sent Silverman and Singer two versions of a “Letter of

intent to form [a] Partnership for Internet Division Between [Hotheadz] and Brandon

Singer and Justin Silverman” (collectively, the “Letters of Intent” or the “Letters”).

(App. at 198, 200.) The Letters of Intent acknowledged that the Websites were

“currently owned by Brandon Singer and Justin Silverman,” and the Letters included a

provision stating that the Websites “would be transferred to [Hotheadz] as of

[August/September] 2009” for “no financial consideration.” (App. at 198, 200.)

Silverman testified that he refused to sign the Letters of Intent because they were “very

incomplete” and “didn‟t have a lot of what [he] felt should be in a contract,” including

provisions governing revenue sharing (App. at 856), and Singer testified that he refused

to sign for the reasons that Silverman explained.

       From August 2009 until January 2010, Silverman and Singer continued to operate

the Websites to support Hotheadz‟s business. During that period, Hotheadz purchased

the inventory sold on the Websites and paid a large portion of the out-of-pocket expenses

Silverman and Singer incurred in operating the Websites. Between September and

December of 2009, the Websites generated approximately $75,000.00 in gross revenue.

       C.     The Formation and Operation of HBS

       On January 14, 2010, Hotheadz formed HBS as a limited liability company. The

new entity had no employees, and every individual who performed services for it,

including Silverman and Singer, was employed by Hotheadz. Although the record does

                                             5
not contain a certificate of ownership interest, subsequent documents filed by the parties,

as well as Silverman‟s testimony during the preliminary injunction hearing, indicate that

the only members of HBS were Hotheadz5 and Justbrand Ltd. (“Justbrand”),6 a

Pennsylvania LLC owned and operated by Silverman and Singer.

       Between January 2010 and October 2011, Silverman and Singer continued to

operate the Websites with Hotheadz‟s support. According to Charles Donato, Hotheadz‟s

Chief Financial Officer, Hotheadz provided HBS the following logistical and

administrative support during that period:

              (a) [Hotheadz] paid Silverman and Singer their salaries. …;
              (b) [Hotheadz] sold HBS the majority of the goods sold on
              the Websites at [Hotheadz‟s] cost. …;

       5
         The Schedule K-1‟s generated from HBS‟s Internal Revenue Service Form 1065
for the year 2010 state that Hotheadz owned a 75% interest in HBS, and Justbrand owned
a 25% interest in HBS. HBS‟s Pennsylvania Enterprise Registration Form states that
Hotheadz owned a 50% interest in HBS and that Silverman and Singer each owned a
25% interest in the company. Thus, although the precise ownership interest of each party
is unclear, the documentation described above demonstrates, at a minimum, that either
Justbrand or Silverman and Singer were the only members of HBS besides Hotheadz.
       6
       Silverman testified that he and Singer formed Justbrand in order to hold their
ownership interest in HBS:

              Q: Okay. Now you are also aware that [Justbrand] was
              formed [sometime] in – was formed sometime in March of
              2010?
              [Silverman]: Yes.
              Q: And you and Mr. Singer caused that to be formed, is that
              right?
              [Silverman]: Yes.
              Q: And you agreed to form that company to take your equity
              in [HBS], is that right?
              A: Yes.

(App. at 816.)

                                             6
              (c) [Hotheadz] … provided … all of HBS‟s warehousing,
              shipping, accounting, informational technology, customer
              services, and all of its management services and controls …;
              (d) [Hotheadz] … routinely infused capital into HBS to cover
              any budgetary shortfalls;
              (e) [Hotheadz] … carr[ied] large receivables from HBS for
              inventory sales; and
              (f) … . [Hotheadz bore] [a]ll costs of operating the websites
              ….

(App. at 55.) However, that support came at significant cost – according to Silverman,

Hotheadz informed him that HBS would be charged $240,000.00 in “management fee[s]”

in 2010, and that Hotheadz would increase the management fee to $360,000.00 in 2011.

(App. 864.)

      During 2010 and 2011, sales generated by the Websites increased substantially.

Between January 2009 and September 11, 2009, the Websites had generated

approximately $170,000.00 in revenue. In 2010, revenue from the Websites grew to

approximately $358,000.00. Hotheadz projected that revenue from the Websites would

grow to $1,100,000.00 in 2011. All of the revenue that HBS generated through the

Websites was deposited into a bank account that HBS opened with Wachovia Bank.

      D.      The Proposed Operating Agreement

      In July 2011, Hotheadz‟s management team prepared and delivered to Silverman

and Singer a draft operating agreement (the “Operating Agreement”). Under the terms of

the Operating Agreement, Hotheadz was entitled to take a management fee of at least

$20,000.00 per month from the sales generated by the Websites. The Operating

Agreement also contained a provision requiring Silverman and Singer to transfer the

Domain Names and the Websites to HBS:

                                           7
              Title to property. All real, intellectual, and personal property
              owned by the Company [i.e., HBS] shall be owned by the
              Company as an entity and, insofar as permitted by applicable
              law, no Member shall have any ownership interest in such
              property in its individual name or right, and each Member‟s
              interest in the Company shall be personal property for all
              purposes. Moreover, the internet domain names, web site
              addresses, and Pay Pal accounts … as well as all future
              domain names, web sites and any other type of accounts used
              by the Company, are hereby absolutely transferred and
              conveyed to Company without further consideration.

(App. at 202.) Silverman and Singer did not sign the Operating Agreement.

       E.     Silverman and Singer Terminate their Relationship with Hotheadz

       Sometime around August 2011, Silverman and Singer came up with a plan to

break off their operating relationship with Hotheadz and HBS. They began to quietly

acquire inventory on their personal credit and ship it directly to Silverman‟s home in

Philadelphia, Pennsylvania. Silverman testified that he began stockpiling the inventory

so that he and Singer could continue operating the Websites after they terminated their

employment with Hotheadz. Silverman and Singer also placed orders for Hotheadz‟s

products through a company called Novell Brands, LLC (“Novell”) at wholesale prices,

so that they could repurchase the same items from Novell after terminating their

operating relationship with Hotheadz. At the time, Silverman and Singer did not tell

Hotheadz and HBS of their preparation for terminating their employment with Hotheadz

and their relationship with HBS.

       On October 11, 2011, Silverman and Singer resigned from Hotheadz and changed

the passwords associated with the Websites and the PayPal account that HBS used to

collect payments from customers purchasing Hotheadz‟s products on the Websites. By

                                             8
changing those passwords, they cut Hotheadz off from any control over the Websites and

they seized the revenue generated through the Websites. Thereafter, Silverman and

Singer operated the Websites exclusively for their own benefit, as they had before the

formation of HBS. According to Hotheadz, the appearance of the Websites was identical

both before and after October 11, 2011.

       F.     Procedural History

       Hotheadz and HBS commenced this action on October 24, 2011 by simultaneously

filing a complaint and a motion for a preliminary injunction. The complaint alleged

several claims under the Lanham Act, 15 U.S.C. § 1051 et seq., including trademark

infringement, unfair competition, and false designation of origin. It also asserted a

violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and various common

law claims, including misappropriation of trade secrets and confidential information,

unfair competition, breach of fiduciary duty, tortious interference with contract, and

conversion. The following day, the District Court entered an order requiring Justbrand,

Silverman, and Singer to refrain from using, “any trademark owned by Plaintiffs on the

websites „The Warming Store‟ (www.thewarmingstore.com) and „Health and Body

Store‟ (www.healthandbodystore.com).” (App. at 995.)

       On November 3 and 4, 2011, the District Court held a hearing on the motion for a

preliminary injunction. After considering the parties‟ arguments and taking testimony

from witnesses, the Court issued an oral opinion denying the motion. The Court made

clear that the focus of its analysis was on the question of whether “there [was] a valid

partnership as it relates specifically to the web sites[.]” (App. at 7.) It found that the

                                               9
parties never formed a partnership because there was “no meeting of the minds as to the

essential terms of any partnership,” including “percentage of ownership,” “the duties of

… partners,” “dissolution of the partnership,” and “profit distribution.” (App. at 10-11.)

In addition, the Court found that there was no evidence that the Operating Agreement,

which contained a provision governing ownership of the Websites, “was ever signed and

consummated.” (App. at 12.) Based on its determination that the parties did not form a

partnership, the District Court rejected Appellants‟ breach of fiduciary duty claim, saying

that “there has not been sufficient proof … of a showing of an agreement which would

give rise to [a fiduciary] duty so the claim of breach of fiduciary duty … fails.” (App. at

14.)

       The District Court also held that Hotheadz and HBS were unlikely to succeed on

the merits of their Lanham Act claims. It found that their trademark infringement claim

was moot because Singer, Silverman, and their vehicle, Justbrand, agreed to remove all

of Hotheadz‟s trademarks from the Websites. As to the unfair competition and false

designation of origin claims, the Court rejected the contention that Singer, Silverman, and

Justbrand were “representing that the goods sold on the web sites [were] coming from

[HBS] when they‟re not actually coming from [HBS].” (App. at 14.) The Court

determined instead that the Domain Names “www.thewarmingstore.com” and

“www.healthandbodystore.com” were unlikely to cause confusion as to the source of the

goods sold on those Websites.

       HBS and Hotheadz filed a timely notice of appeal.



                                            10
II.    Jurisdiction and Standard of Review

       The District Court exercised jurisdiction over this case pursuant to 28 U.S.C.

§§ 1331 and 1367. We have jurisdiction under 28 U.S.C. § 1292(a).

       “We review the denial of a preliminary injunction for „an abuse of discretion, an

error of law, or a clear mistake in the consideration of proof.‟” Kos Pharm., Inc. v. Andrx

Corp., 369 F.3d 700, 708 (3d Cir. 2004) (quoting Am. Tel. & Tel. Co. v. Winback &

Conserve Program, Inc., 42 F.3d 1421, 1427 (3d Cir. 1994)). “[A]ny determination that

is a prerequisite to the issuance of an injunction … is reviewed according to the standard

applicable to that particular determination.”7 Winback, 42 F.3d at 1427 (internal

quotation marks omitted). “Thus, we exercise plenary review over the district court‟s

conclusions of law and its application of law to the facts, but review its findings of fact

for clear error, which occurs when we are left with a definite and firm conviction that a

mistake has been committed.” Duraco Prods., Inc. v. Joy Plastic Enters., Ltd., 40 F.3d
1431, 1438 (3d Cir. 1994) (citations and internal quotation marks omitted). Our

deferential review


       7
         The familiar test for whether to grant a motion for a preliminary injunction,
requires a district court to ask:

              (a) did the movant make a strong showing that it is likely to
              prevail on the merits? (b) did the movant show that, without
              such relief, it would be irreparably injured? (c) would the
              grant or denial of a preliminary injunction substantially have
              harmed other parties interested in, or affected by, the
              proceedings? (d) where lies the public interest?

Klitzman, Klitzman and Gallagher v. Krut, 744 F.2d 955, 958-59 (3d Cir. 1984) (citation
omitted).
                                             11
              is appropriate because a court nearly always bases the grant
              or denial of [a preliminary] injunction on an abbreviated set
              of facts, requiring a delicate balancing of the probabilities of
              ultimate success at [the] final hearing with the consequences
              of immediate irreparable injury that possibly could flow from
              the denial of preliminary relief.

Krut, 744 F.2d at 958.

III.   Discussion

       Hotheadz and HBS assert that the District Court abused its discretion by holding

that they are unlikely to succeed on the merits of their breach of fiduciary duty claim. To

determine whether the District Court‟s holding regarding that claim was an abuse of its

discretion, we must first decide whether the Court could justifiably have concluded that

the parties had no relationship giving rise to fiduciary obligations. Hotheadz and HBS

contend that there is no justification for the District Court‟s ruling because Hotheadz and

Justbrand “are both co-members of … HBS” – a relationship that necessarily “[gives] rise

to … fiduciary and other obligations … .” (Appellants‟ Opening Br. at 40.) Silverman,

Singer, and Justbrand respond that, even if HBS was duly formed, they never agreed to

transfer ownership of the Websites to HBS and, therefore, Justbrand could not have

breached any fiduciary duty to Hotheadz or HBS. That response is beside the point, and

Hotheadz and HBS have the far more persuasive position.

       Under Pennsylvania‟s Limited Liability Company Law of 1994 (the “LLC Act”),

“[o]ne or more persons may organize a limited liability company,” Pa. Cons. Stat.




                                            12
§ 8912, by filing a certificate of organization,8 id. at § 8913. Here, the parties did just

that. The evidence of record demonstrates that Hotheadz and Justbrand duly formed HBS

as a Pennsylvania LLC by filing a certificate of organization (the “Certificate”) with the

Commonwealth of Pennsylvania on January 14, 2010.9 The Certificate contains (1) the

name of the LLC (HBS); (2) HBS‟s initial registered office; (3) the name and address of

HBS‟s organizer; (4) a statement that “[a] member‟s interest in [HBS] is to be evidenced

by a certificate of membership interest”10; and (5) the hour, month, day and year of the

effective date of HBS. (App. at 246.) The evidence also reveals that Justbrand and

Hotheadz are the only members of HBS,11 and that Silverman and Singer are the only

members of Justbrand. As noted above, Silverman testified that he and Singer formed

Justbrand to hold their interest in HBS, and state and federal tax documents filed by the

parties demonstrate that Justbrand is a member of HBS. It seems plain, then, that

       8
         The certificate must contain: (1) the name of the LLC; (2) “the address,
including street and number, if any, of [the company‟s] initial registered office”; (3)
“[t]he name and address, including street and number, if any, of each of the organizers”;
(4) a statement of a member‟s interest in the company if that interest is “evidenced by a
certificate of membership interest”; (5) a statement that “management of the company is
vested in a manager or managers,” if the company chooses to vest management in
managers; (6) the hour, month, day, and year of the effective date of the company; (7) a
statement that the company is a restricted professional company, if applicable; and (8)
any other provision the members of the LLC choose to include in the certificate of
organization. 15 Pa. Cons. Stat. § 8913.
       9
         Hotheadz and HBS pointed this out to the District Court. (See App. at 521 (“[I]n
January of 2010 there was a reconfiguration of the relationship [between Hotheadz and
Appellees] … and that‟s when Health and Body Store, LLC was formed.”); id. at 525
(“[A]ll the indicia of a commonly owned partnership relationship existed, first in the form
of a partnership, secondarily, in the form of an LLC.”).)
       10
          We note that the parties did not include the “certificate of membership interest”
in the appellate record.
       11
            See supra notes 4 and 5.
                                              13
Silverman and Singer, acting through Justbrand, cooperated with Hotheadz in the

formation of HBS, a valid Pennsylvania LLC, and that Hotheadz and Justbrand are the

members of that LLC.

       By operation of law, because it is a member of HBS, Justbrand owes fiduciary

duties to its fellow member, Hotheadz. Under Pennsylvania‟s LLC Act, “[i]f [an LLC‟s]

certificate of organization does not contain a statement to the effect that [a] limited

liability company shall be managed by managers,” then the provisions of partnership law

govern the relations between the members of the LLC. See 15 Pa. C.S. § 8904 (“If the

certificate of organization does not contain a statement to the effect that the limited

liability company shall be managed by managers, the provisions of Chapters 81 (relating

to general provisions) and 83 (relating to general partnerships) govern, and the members

shall be deemed to be general partners for purposes of applying the provisions of those

chapters.”). Because HBS‟s certificate of organization does not state that it “shall be

managed by managers,” id., Pennsylvania partnership law governs the relationship

between Justbrand and Hotheadz, and “[t]here is a fiduciary relationship between

partners,” Clement v. Clement, 260 A.2d 728, 729 (Pa. 1970). The rationale for that rule

is that “[o]ne should not have to deal with his partner as though he were the opposite

party in an arms-length transaction,” and “should be allowed to trust his partner, to expect

that he is pursuing a common goal and not working at cross-purposes.” Id. Among the

fiduciary duties that partners owe each other are the duty of loyalty, id., and the

corresponding obligation to act for the benefit of the other members of the partnership,

see Hamberg v. Barsky, 355 Pa. 462, 465 (1947) (stating that a “confidential relation …

                                             14
is one wherein a party is bound to act for the benefit of another, and can take no

advantage to himself” (internal quotation marks omitted)); Poeta v. Jaffe, 51 Pa. D. &

C.4th 78, 84 (Pa. Ct. Com. Pl. 2001) (“In general, partners owe a fiduciary duty to each

other to act in good faith during the life of the partnership.”); cf. 15 Pa. Cons. Stat. § 8334

(noting that partners have a duty to account).

       Justbrand also owed fiduciary duties to HBS. Under Pennsylvania law, a partner

is accountable as a fiduciary to the partnership, which is here embodied in the LLC. See

15 Pa. Cons. Stat. § 8334 (“Every partner must account to the partnership for any benefit

and hold as trustee for it any profits derived by him without the consent of the other

partners from any transaction connected with the formation, conduct or liquidation of the

partnership or from any use by him of its property.”). Thus, “[w]here one partner has so

dealt with the partnership as to raise the probability of wrongdoing” it is his

“responsibility to negate that inference.” Clement, 260 A.2d at 729.

       Here, the District Court abused its discretion by failing to recognize that Justbrand

owed fiduciary duties to Hotheadz and HBS, and by neglecting to examine whether

Justbrand breached those duties through the conduct of Silverman and Singer.12



       12
          Under Pennsylvania law, “[e]very partner is an agent of the partnership for the
purpose of its business and the act of every partner … for apparently carrying on in the
usual way the business of the partnership … binds the partnership … .” 15 Pa. Cons.
Stat. § 8321. Here, the record reveals that Silverman and Singer were the only members
of Justbrand and acted as agents of Justbrand. Thus, as agents of Justbrand (see App. at
177 (demonstrating that Silverman and Singer used website
www.healthandbodystore.com to further the business operations of Justbrand)), they were
obligated to operate the Websites in a manner consistent with Justbrand‟s fiduciary
obligations to Hotheadz and to HBS.

                                              15
Specifically, the District Court did not consider whether Justbrand knowingly and

intentionally deprived HBS of access to, and use of, the Websites and associated bank

accounts, which were the sole means by which HBS marketed products and generated

and collected revenue. Nor did the Court appropriately consider whether Justbrand or its

agents breached fiduciary duties by using the Websites to market and sell the same

products HBS sold through the same Websites without putting consumers on notice that

HBS was not actually selling those products,13 and thus expropriating the goodwill

associated with the Websites.

      Given the procedural posture of this case, we will not decide in the first instance

whether the actions of Singer, Silverman, and Justbrand constitute breaches of

Justbrand‟s fiduciary obligations to Hotheadz and HBS.14 See Forestal Guarani S.A. v.



      13
        Donato‟s affidavit states that “the Websites which the Defendants took from
HBS are absolutely identical to the Websites owned, operated and developed for nearly
… three years by HBS. There have been no material changes to them … .” (App. 59.)
      14
          Whether Singer and Silverman independently owed duties to Hotheadz and HBS
is a matter we also leave to the District Court to determine upon remand. It is worth
noting, for example, that there is evidence that Silverman was acting as an agent of HBS.
At times, Silverman represented that he was a “partner,” “owner,” “president,” and “vice-
president,” of HBS and he executed various agreements as a manager of HBS. To the
extent that Silverman actually held any of those positions with HBS, he was evidently an
agent of HBS and had fiduciary obligations to that company. See Garbish v. Malvern
Fed. Sav. & Loan Ass’n, 517 A.2d 547, 553-54 (Pa. Super. Ct. 1986) (“Under
Pennsylvania law, the duty of an agent to his principal is one of loyalty in all matters
affecting the subject of his agency, and the agent must act with the utmost good faith in
the furtherance and advancement of the interests of his principal.”) (citation and internal
quotation marks omitted); id. at 554 (“Because the relationship between the parties …
was an agency relationship, appellant owed appellees a fiduciary duty and its conduct
must be measured against the standard of care owed by a fiduciary.”).
       Whether duties were owed independently or through Justbrand, even Singer,
Silverman, and Justbrand seemed to acknowledge at oral argument that it would be
                                            16
Daros Int’l., Inc., 613 F.3d 395, 401 (3d Cir. 2010) (“We ordinarily decline to consider

issues not decided by a district court, choosing instead to allow that court to consider

them in the first instance.”). It is enough to say that the District Court abused its

discretion by failing to recognize that fiduciary duties were owed and by failing to

consider whether those duties were breached.15




fundamentally unfair for Silverman and Singer, acting as agents of Justbrand, to
undermine the interests of Hotheadz and HBS, to the extent that Justbrand owed those
entities fiduciary duties. Indeed, when asked during oral argument “if Justbrand were
found to be in violation of its fiduciary duties to Health and Body Store LLC because of
the actions of the only human beings associated with it …, would the response … by your
clients be „well that‟s Justbrand; we don‟t have anything to do with that,‟” counsel for
Singer, Silverman, and Justbrand responded, “no, I don‟t think that would be fair your
honor; I don‟t think that would be fair.” (Oral Argument at 18:23, Health and Body
Store, LLC and Hotheadz Int‟l, Inc. v. Justbrand Limited et al. (No. 11-4132), available
at http://www.ca3.uscourts.gov/oralargument/audio/11-
4132HealthandBodyStorev.JustbrandLtd.wma.)
       15
          Appellants also challenge the District Court‟s decision regarding their Lanham
Act unfair competition and false designation of origin claims. In order to succeed on a
false designation of origin or unfair competition claim under the Lanham Act, a plaintiff
must prove that: “(1) the mark [it seeks to protect] is valid and legally protectable, (2)
[the plaintiff] owns the mark, and (3) the defendant‟s use of the mark is likely to create
confusion concerning the origin of goods or services” associated with the mark. E.T.
Browne Drug Co. v. Cococare Prods., Inc., 538 F.3d 185, 191 (3d Cir. 2008) (citation
omitted) (elements of trademark infringement claim); see A & H Sportswear, Inc. v.
Victoria’s Secret Stores, Inc., 237 F.3d 198, 210 (3d Cir. 2000) (“We measure federal
trademark infringement, 15 U.S.C. § 1114, and federal unfair competition, 15 U.S.C.
§ 1125(a)(1)(A), by identical standards.”). At this juncture in the litigation, we lack a
sufficient evidentiary basis for determining whether the District Court abused its
discretion by denying Appellants‟ motion for a preliminary injunction as to their Lanham
Act claims because it is unclear who has a valid and legally protectable interest in the
identity and appearance of the Websites. We note that there appears to be considerable
overlap between the Lanham Act claims and the breach of fiduciary duty claim. Those
claims center on the allegation that Singer, Silverman, and Justbrand engaged in wrongful
behavior by using identical Websites both before and after they discontinued their
relationships with Hotheadz and HBS, and that, in doing so, they stole all of the business
                                              17
IV.    Conclusion

       We will thus vacate the District Court‟s order denying Appellants‟ motion for a

preliminary injunction and remand the matter for further proceedings.16




and customer goodwill associated with the Websites. We leave it to the District Court to
decide in the first instance how the claims may be interrelated.
       16
          We say nothing about the remedy that may be appropriate in the event that the
District Court determines that HBS and Hotheadz are entitled to some form of
preliminary relief for breach of fiduciary duties. It is possible, of course, that no remedy
at all should be given, even if there has been a breach, since the balance of equities may
make a preliminary injunction inadvisable. Cf. Weinberger v. Romero-Barcelo, 456 U.S.
305, 312 (1982) (in deciding whether to award injunctive relief, “the court balances the
conveniences of the parties and possible injuries to them according as they may be
affected by the granting or withholding of the injunction.” (internal quotation marks and
citation omitted)). And, if some relief is warranted, that does not necessarily mean that
the relief HBS and Hotheadz seek is equitable or even feasible. Whether control of the
Websites can or should be returned to HBS or whether some other relief is in order is a
matter committed to the sound discretion of the District Court.
                                             18